Citation Nr: 1729966	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-22 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to July 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  [The hearing transcript contains numerous typographical errors and states that the hearing was in March 2013.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon close review of the record, the Board finds that this appears to be a case where the Veteran's service treatment records (STRs) have been lost or destroyed.  Accordingly, there is a heightened duty to assist him in developing evidence pertinent to his claim.  

Documents in the Veteran's record identified as his service treatment records (STRs) contain only the reports of his service entrance and separation examinations.  Based on his reports and other information in the record it appears that there were STRs generated during his service that are not associated with the record.  Nothing in the record suggests that development for the STRs has been exhaustive.  Furthermore, a review of the record found that when the Veteran's service personnel records (SPRs) were sought, what was requested (and received pursuant to the request) was less than his complete service personnel file.  Given the nature of his allegations, the complete service personnel file may contain information critical to the matter at hand and must be sought.  If, as he alleges, he was hospitalized for any extended period of time following the vehicle accident in service, his duty assignment to the medical facility might be documented therein.  If he was placed on profile, that likewise should be noted,   If there was an incident report generated by the accident, that likewise may have found its way into his service personnel record.

Regarding the Veteran's specific allegations, he has identified two different stressor events in service.  He reported being shot at numerous times and witnessing a solider shot and while on guard duty on the Germany/Czechoslovakia border (i.e., the types of stressors consistent with a fear of hostile activity), and being involved in a motor vehicle accident in which he sustained a head injury.  The Board notes that the Veteran's report of a motor vehicle accident in service appears to have been consistent since 1976 when he filed his initial claim seeking service connection for residuals of a head injury, and indicated that he was treated at Baumholder Health clinic.  That earlier claim was denied by a rating decision on the basis that the claimed disability was not shown; he was not examined by VA (as he apparently failed to report).  The Board observes that the service separation examination report contains irreconcilable discrepancies on comparison with his service entrance examination (and may not be entirely accurate).   Note, e.g., service entrance and service separation examination audiometry..

Further regarding the Veteran's alleged stressor events in service, while he has indicated that he is unable to recall the specifics of where he was stationed, that information may be available by unit records.  What he alleges is not inherently implausible.  He has described hostile activity type incidents on the Germany/Czech border, and the first avenue of development to verify such events would be to ascertain whether or not he (his unit) was indeed stationed on the border.  His SPRs currently in the file identify the unit to which he was assigned; the location of the unit may be ascertainable without any further details from the Veteran (particularly if additional SPRs are obtained).   If incidents such as he describes (being shot at across the border and witnessing casualties of would-be defectors to the west) actually occurred where he was located and when he was there, presumably, such events would have been documented in contemporaneous military and public records.   

Regarding the stressor event of being in a motor vehicle accident in which he sustained a head injury, the Veteran reported that he was treated at the Baumholder Health clinic or Neubruecke General Hospital.  It appears from the record that there was a general request for related records with a negative response; however, it does not appear that the development for hospital records was exhaustive.  Complete SPRs may shed more light on the matter, as they may include reports of the Veteran being involved in motor vehicle accident (and where, and in what state he was then transported).  Further pertinent information might also be found in unit records or military police reports. 

In addition, there is conflicting medical evidence regarding the nature of the Veteran's current psychiatric disorder.  Schizophrenia was diagnosed in January 1996.  In May 2012, VA psychiatrist assigned him a diagnosis of PTSD.  Notably, a valid diagnosis of PTSD related to military service requires credible corroborating evidence of a stressor event in service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for exhaustive development to locate and secure for the record the Veteran's complete SPRs.   If such records cannot be located, it should be so noted in the record, and the scope of the search should be described.

2.  Thereafter, upon review of the service personnel file for identifying information  AOJ should arrange for exhaustive development to secure for association with the record (to include from the military records storage facilities where Baumholder Health Clinic and Neubruecke General Hospital records may have been retired) the Veteran's complete STRs, to specifically include complete records of any hospitalizations.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record.
3.  The AOJ should review and additional SPRs and STRs received for any further identifying information, and arrange for exhaustive development to ascertain whether or not there is credible corroborating evidence of the Veteran's alleged stressor events in service.  Information gathered should include (whether the Veteran's unit was located in an area (on the Germany/Czech border, as alleged) where incidents consistent with a fear of hostile action took place.  Military and civilian media records might document that there was gunfire across the border or that persons defecting to the West became casualties.  Development to corroborate the alleged motor vehicle accident in service should include a search of unit records (and perhaps base military police records) to determine whether or not incidents such as the Veteran described occurred.)  The Veteran must assist in this development by providing any further information sought; the development should not stop if he is unable to recollect any remote details.

4.   Thereafter, the AOJ should make findings for the record indicating whether or not an alleged stressor event is corroborated by credible supporting evidence, and whether the Veteran served in circumstances consistent with a fear of hostile action.  The AOJ's finding should reflect consideration of the "buddy statement" the Veteran submitted in January 2011.  The Veteran should be advised of the findings.

5.  After the above development is complete, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability.
The examiner must be advised of the AOJ findings regarding the Veteran's exposure to a stressor event(s) in service and whether he served in circumstances consistent with a fear of hostile activity.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify by diagnosis each psychiatric disability entity found or shown by the record during the pendency of this claim.  Specifically, does the Veteran have a diagnosis of PTSD (in accordance with DSM V) based on a stressor event corroborated by credible evidence (identified by the AOJ) or on a fear of hostile action/terrorist activity (if the AOJ finds the Veteran served in circumstances consistent with such fear).  If a stressor event/circumstances consistent with a fear of hostile activity are acknowledged by the AOJ but PTSD is not diagnosed, please identify the criteria for such diagnosis not met.

(b) Please identify the likely etiology for each psychiatric disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is related to the Veteran's service to include as due to a head injury sustained in a motor vehicle accident in service?

The examiner must include rationale with all opinions.

5.  When the above development is completed, the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

